DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application. No newly added or canceled claims are presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,770,814 hereinafter referred to as Schindler in view of US Patent 3,640,545 hereinafter referred to as Citroen. Schindler discloses a sofa-bed E comprising a fixed frame 12, 14 and a foldable frame A-D associated to said fixed frame and movable between an open configuration defining a bed configuration of said sofa-bed and a closed configuration defining a sofa configuration of said sofa-bed, said foldable frame comprising a plurality of levers 3, 9 hinged to said fixed frame, characterized in that it comprises at least a pair of tie rods 11, 13 made of elastomeric material, each one of said tie extending along a substantially longitudinal direction, wherein a first end (about 12) of each one of said tie is associated to said fixed frame and wherein a second end (about 10) of each one of said tie opposed with respect to . 
Citroen discloses a tie rod 51 made of elastomeric material. It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the tie of Schindler with a tie rod as taught by Citroen for the purpose of elastically biasing the movement of the foldable frame. Such a modification would yield expected results. 
Re-claim 2
Schindler as modified by Citroen discloses, 
at least two pairs of said tie rods respectively associated with said fixed frame and said at least one lever of said plurality of levers on opposite sides of said sofa-bed. 
Re-claim 3
Schindler as modified by Citroen discloses, 
characterized in that each one of said tie rods has at its ends a hole 55, 56, preferably a through hole, for fixing to a corresponding pin or hook provided on said fixed frame and/or on said at least one lever of said plurality of levers.
 Re-claim 4
Schindler as modified by Citroen discloses, 
characterized in that each one of said tie rods has a length of an order of magnitude greater than its height and/or greater than its thickness.
 Re-claim 5
Schindler as modified by Citroen discloses the claimed invention except for wherein said tie rods has a length ranging between 360 and 510 millimeters, preferably between 400 and 470 millimeters, and more preferably substantially equal to 435 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the In re Aller, 105 USPQ 233.
Re-claim 6
Schindler as modified by Citroen discloses the claimed invention except for wherein said tie rods has a height ranging between 60 and 10 millimeters, preferably between 45 and 25 millimeters, and more preferably substantially equal to 35 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the size of the tie rods to have a height ranging between 60 and 10 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re-claim 7
Schindler as modified by Citroen discloses, 
Schindler as modified by Citroen discloses the claimed invention except for wherein in its central portion 52 with respect to said two ends, a transverse thickness ranging between 15 and 5 millimeters, preferably between 12 and 8 millimeters, and more preferably substantially equal to 10 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the size of the tie rods to have a thickness ranging between 15 and 5 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 8
Schindler as modified by Citroen discloses, 

Schindler as modified by Citroen discloses the claimed invention except for wherein a transverse thickness at said ends ranging between 20 and 10 millimeters, preferably between 17 and 13 millimeters, 30 and more preferably substantially equal to 15 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the size of the tie rods to have a thickness ranging between 20 and 10 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 9
Schindler as modified by Citroen discloses, 
characterized in that said elastomeric material is synthetic or natural, preferably polyisoprene, more preferably cis-polyisoprene. 
Re-claim 10
Schindler as modified by Citroen discloses, 
characterized in that said tie rods of said at least a pair of tie rods are adapted to carry out at the same time two opposing actions in order to control the forces into play in the passage from said open configuration to said closed configuration of said sofa-bed, and vice versa. 
Re-claim 11
Schindler as modified by Citroen discloses, 
characterized in that it is made of an elastomeric material. 

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the prior art of Schindler and Citroen is non-analogous art, it In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the teaching of Citroen is towards an elastic member in an articulating system which can be used to replace the elastic member in the articulating system of Schindler. The elastic member in both prior arts are used as biasing means with are urged towards a non-extended position.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the resulting combination would render inoperative for its intended purpose because Schindler requires a strong spring and a light spring. It is unclear to Examiner how applicant arrived at such a conclusion. The teaching of Citroen is towards substituting the springs for elastic tie rod. Such a teaching does not require that the elastic tie rods have the same spring constant. The elastic tie rods of Citroen can be utilized in the apparatus of Schindler while still having a strong spring and a light spring.  It is well known that the force of elastic member can be altered in a variety of ways including varying the spring constant (for example by selecting different materials, shape and dimensions of the elastic member) or pre-conditioning the elastic member. In the case of pre-conditioning the same spring can be used under different pre-conditioning configurations to reach a stronger spring reaction. For example, the “light spring” would be an elastic tie bar which is not pre-conditioned and the “strong spring” would be the same type of elastic tie bar that is pre-conditioned. The pre-conditioned tie rod will have a stronger spring action when compared to the non-preconditioned tie rod.  Additionally, Applicant argues the tie rod of Citroen would act differently because it is connected differently. Applicant argues that the tie rod is connected to mobile elements 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues the platform of Citroen differs from the claimed apparatus however the platform of Citroen is not relied upon in establishing the rejection. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673